Exhibit 10.37

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT, made as of November 7, 2002 by and between
AMERICAN SKIING COMPANY, a Delaware corporation (the “Company”), and Helen E.
Wallace (the “Executive”), and individual residing at 12033 Louise Ave., Granada
Hills, CA 91344.

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to continue to be so employed, on the terms and subject to the conditions set
forth in this agreement (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration the parties hereto hereby agree as
follows:

 

1.             Employment: Term. The Company hereby employs the Executive, and
the Executive agrees to be employed by the Company, under the terms and subject
to the conditions set forth herein, commencing on or before December 5, 2002
(the “Commencement Date”) for an initial term of three (3) years.

 

Unless earlier terminated in accordance with Section 4 of this Agreement, such
term shall automatical1y be extended for an additional three (3) year period
unless, not 1ater than one year prior to the expiration of the initial period,
either party hereto shall provide written notice of its or her desire not to
extend the term hereof to the other party hereto (the initial period together
with any extension shall be referred to hereinafter as the “Term”).

 

2.             Position: Conduct.

 

(a) During the Term, the Executive will hold the title and office of, and serve
in the position of, Chief Financial Officer and Senior Vice President of
American Skiing Company. The Executive shall undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar executive capacity, and shall perform such other
specific duties and services (including service as an officer, director or
equivalent position of any direct or indirect subsidiary without additional
compensation) as the Board of Directors of the Company (the “Board”) or Chief
Executive Officer of the Company (the “CEO”) shall reasonably request. The
Executive shall report directly to the CEO of the Company.

 

During the Term, the Executive shall be responsible for, but not limited to, the
following: all finance, and accounting and information system management
activities. These include: corporate reporting, operational finance, tax,
cash-management, risk management, payroll, accounts payable, general and
property accounting, internal auditing, financial systems and budgetary
controls. Direct reports include the Vice President of Operations Finance, the
Vice President of Finance and Accounting and the Vice President of Information
Systems. The total finance and accounting organization includes accounting staff
at the resort locations in Vermont, Maine, New Hampshire, Colorado and Utah.

 

The Executive agrees to devote her ful1 business time and best efforts and
attention to the business and affairs of the Company and to faithful1y and
diligently perform, to the best of her ability, al1 of her duties and
responsibilities hereunder. Nothing in this Agreement shal1 preclude the
Executive from devoting reasonable time and attention to (i) serving, with the
approval of the Board, as a director, trustee or member of any committee of any
organization, (ii) engaging in charitable and community activities and (iii)
managing her personal investments and affairs; provided that such activities do
not involve a conflict of interest with the interests of the Company or,
individual1y or col1ectively, interfere material1y with the performance by the
Executive of her duties and responsibilities under this Agreement.
Notwithstanding the foregoing and except as expressly provided herein, during
the Term (when the Executive holds the above position), the Executive

 

1

--------------------------------------------------------------------------------


 

may not accept employment with any other individual or entity, or engage in any
other venture which is directly or indirectly in conflict or competition with
the business of the Company.

 

(b) The Executive’s office and place of rendering her services under this
Agreement shall be in the principal executive offices of the Company, which
shall be in the Salt Lake City/ Park City, Utah area. Under no circumstances
shall the Executive be required to relocate from the Salt Lake City/Park City
Utah area or provide services under this Agreement in any other location other
than in connection with reasonable and customary business travel. During the
Term, the Company shall provide the Executive with executive office space, and
administrative and secretarial assistance and other support services consistent
with her position and with her duties and responsibilities hereunder.

 

3.             Salary: Additional Compensation. Prerequisites and Benefits.

 

(a) During the Term, the Company shall pay the Executive a base salary (the
“Base Salary”) at an annual rate of not less than Two Hundred Fifty Nine
Thousand dollars ($259,000.00). Subject to annual review by the Compensation
Committee of the Company’s Board in consultation with the Chief Executive
Officer, such Base Salary may be increased from time to time, but not decreased
without the prior consent of the Executive. Base Salary shall be paid in
periodic installments in accordance with the Company’s standard practice, but
not less frequently than semi-monthly.

 

(b) Bonus. For each fiscal year during the Term (commencing with the Company’s
fiscal year 2003), the Executive will be eligible to receive a bonus from the
Company. The award and amount of such bonus shall be based upon the achievement
of predefined operating or performance goals and other criteria established by
the Compensation Committee, which goals shall give the Executive the opportunity
to earn a bonus in the following amounts: target- fifty percent (50%) of Base
Salary and maximum bonus amount- seventy-five percent (75%) of Base Salary. For
the Company’s 2003 fiscal year, Executive shall be entitled to the greater of
the calculated payment under the Company’s incentive compensation plan or
$50,000. In addition, the Executive shall receive, 30 days after commencement of
employment, a signing bonus equal to $30,000.

 

(c) Employee Benefits. During the Term, the Executive shall participate in all
plans now existing or hereafter adopted by the Company for its management
employees or the general benefit of its employees, such as any pension,
profit-sharing, bonuses, stock option or other incentive compensation plans,
life and health insurance plans, or other insurance plans and benefits on the
same basis and subject to the same qualifications as other senior executive
officers. During the Term, Executive will also be entitled to participate in all
other employee benefits programs now existing or hereafter adopted by the
Company for its management employees, including, but not limited to
skiing/snowboarding privileges at Company owned - resorts and discounts for
Perfect Turn clinics, Company owned ASC retail stores and restaurants.

 

(d) Equity. The Executive shall be eligible for participation in the Company’s
Phantom Equity Plan, as amended from time to time by the Compensation Committee
of the Board (the “Equity Plan”) at a participation percentage equal to nine and
one- half percent (9.5%). The terms of such participation shall be governed by
the Equity Plan and an award agreement entered into by and between the Executive
and the Company.

 

(e) Expenses. The Company shall reimburse the Executive, in accordance with its
standard policies from time to time in effect, for an out-of-pocket business
expenses as may be incurred by the Executive in the performance of her duties
under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(f) Vacation. The Executive shall be entitled to vacation time to be credited
and taken in accordance with the Company’s policy from time to time in effect
for senior executives, which in any event shall not be less than a total of four
(4) weeks per calendar year.

 

(g) Indemnification. To the fullest extent permitted by applicable law, the
Executive shall be indemnified and held harmless by the Company against any and
all judgments, penalties, fines, amounts paid in settlements, and other
reasonable expenses (including, without limitation, reasonable attorney’s fees
and disbursements) actually incurred by the Executive in connection with any
threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
her capacity as a director, officer or employee of the Company except any action
which would otherwise constitute “Cause” (as such term is defined in Section
4(b) of this Agreement). Indemnification under this Section 3(g) shall be in
addition to, and not in lieu of, any other indemnification by the Company of its
officers and directors.

 

(h) COBRA Reimbursement.  The Company will reimburse Executive for COBRA
payments under the Executive’s current benefit plan until the Executive is
eligible for benefits under the Company’s plan.

 

(i) Relocation Expenses. The Company will reimburse Executive for reasonable
costs of moving household goods from Executive’s current residence in Granada
Hills, CA, to Park City/Salt Lake City, UT in accordance with the Company’s
relocation policy for a period of up to one year from start date. The Company
will provide temporary housing for Executive and her family for a period of
ninety (90) days from Executive’s start date. In the event the Executive does
not find housing within the first ninety (90) days, then the temporary housing
allowance will be extended in additional thirty (30) day increments, not to
exceed one hundred eighty (180) days of temporary housing. In addition, the
Company will reimburse.

 

Executive for two (2) round trip coach class tickets per month for the first
ninety (90) days of employment for travel between Park City and Los Angeles,
California. In the event that Executive terminates employment without Good
Reason within the first twelve (12) months of the date of this Agreement, the
after-tax portion of any relocation costs paid to Executive or made on
Executive’s behalf shall be reimbursed to the Company on a prorated basis,
commencing at the first of the month following the month in which Executive’s
employment is terminated. By way of example, if Executive commences employment
on November 29,2002 resigns without Good Reason on April 15, 2003, Executive
will reimburse to the Company seven-twelfth’s of the after-tax amount for any
relocation costs that Executive received or was paid on Executive’s behalf by
the Company.

 

4.             Termination and Severance.

 

(a) Death or Disability. The Term shall terminate immediately upon the
Executive’s death or, upon thirty (30) days prior written notice by the Company,
in the case of a determination of the Executive’s Disability. As used herein the
term “Disability” means the Executive’s inability to perform her duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not continuous, during any 365-day
period, due to physical or mental incapacity or impairment. A determination of
Disability will be made by a physician reasonably satisfactory to both the
Executive and the Company and paid for by the Company whose decision shall be
final and binding on the Executive and the Company; provided that if the parties
cannot agree as to a physician, then each shall select and pay for a physician
and these two together shall select a third physician whose fee shall be borne
equally by the Executive and the Company and whose determination of Disability
shall be binding on the Executive and the Company.

 

If the Term is terminated upon the Executive’s death or Disability, the Company
shall pay to the Executive’s estate or the Executive, as the case may be, a lump
sum payment of an amount equal to (i) the

 

3

--------------------------------------------------------------------------------


 

Executive’s Base Salary through such termination date, (ii) a pro rata portion
of the Executive’s Annual Bonus with respect to the fiscal year in which the
termination occurred and (iii) any accrued but unpaid vacation through the date
of such termination.

 

(b) Termination for Cause. The Term may be terminated by the Company upon notice
(as set forth in this Section 4(b)) to the Executive upon the occurrence of any
event constituting “Cause” as defined below. If the Term is terminated by the
Company for Cause, the Company will pay the Executive an aggregate amount equal
to the Executive’s accrued and unpaid Base Salary and vacation pay through too
date of such termination. For purposes of this Agreement, “Cause” shall mean the
Executive’s (i) willful and intentional failure or refusal to perform or observe
any of her material duties, responsibilities or obligations set forth in this
Agreement; provided, however, that the Company shall not be deemed to have Cause
pursuant to this clause (i) unless the Company gives the Executive written
notice that the specified conduct has occurred and making specific reference to
this Section 4(b) (i) and the Executive fails to cure the conduct within thirty
(30) days after receipt of such notice; (ii) any willful and intentional act of
the Executive involving malfeasance, fraud, theft, misappropriation of funds,
embezzlement or dishonesty affecting the Company; or(iii) the Executive’s
conviction of, or a plea of guilty or nolo contendere to, an offense which is a
felony in the jurisdiction involved.

 

Termination of the Executive for Cause shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of the majority of the entire membership of the Board that the
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail, including, with respect to any termination based
upon conduct described in clause (i) above, that the Executive failed to cure
such conduct during the thirty-day period following the date on which the
Company gave written notice of the conduct referred to in such clause (i). For
purposes of this Agreement, no such purported termination of the Executive’s
employment shall be effective without such Notice of Termination.

 

(c) Termination by the Executive without Good Reason. If the Term is terminated
by the Executive other than because of death, Disability or for Good Reason (as
such term is defined in Section 4(e) hereof, the Company shall pay to the
Executive an aggregate amount equal to the Executive’s accrued and unpaid Base
Salary and vacation through the date of such termination.

 

(d) Termination By the Company without Cause (other than on account of death or
Disability) or by the Executive for Good Reason. If the Term is terminated by
the Company without Cause (other than by reason of death or Disability), or if
the Executive terminates the Term for Good Reason (as defined below), the
Company shall pay the Executive a lump sum equal to one hundred percent (100%)
of the Executive’s Base Salary as in effect on the date of such termination.

 

(e) Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following, without the prior written
consent of the Executive: (A) assignment of the Executive of duties materially
inconsistent with the Executive’s position as described in Sections 2(a) and
2(b) hereof, or assignment of the Executive to report to an executive of the
Company other than the Chief Executive Officer (so long as such position exists
within the Company); (B) any significant diminution in the Executive’s duties or
responsibilities, other than in connection with the termination of the
Executive’s employment for Cause, Disability or as a result of the Executive’s
death or by the Executive other than for Good Reason; (C) the change in the
location of the Company’s principal executive offices or the Executive’s
principal place of employment to a location outside the Salt Lake City/Park
City, Utah area; or (D) the material breach by the Company of this Agreement;
provided, however, that Good Reason shall not exist pursuant to this clause
unless the Executive gives the Company written notice that the specified conduct
or breach has occurred and the Company fails to cure the conduct or breach
within thirty (30) days of receipt of such notice.

 

4

--------------------------------------------------------------------------------


 

(f) Mitigation. Under no circumstances shall the Executive, upon termination of
her employment hereunder, be required to seek alternative employment and, in the
event the Executive does secure other employment, no other compensation or other
benefits received in respect of such employment shall be set-off or in any other
way limit or reduce the obligations of the Company under this Agreement.

 

(g) Notwithstanding the previous provisions, if payments made pursuant to this
Section 4 are considered “parachute payments” under Section 2800 of the Internal
Revenue Code of 1986, as amended (the “Code”) then the sum of such parachute
payments plus any other payments made by the Company to the Executive which are
considered parachute payments shall be limited to the greatest amount which may
be paid to the Executive under Section 280G of the Code without causing any loss
of deduction to the Company under such section or Excise Tax to the Executive
pursuant to Section 4999 of the Code.

 

(h) Phantom Equity Plan: This Agreement shall not in any way limit or reduce the
obligations of the Company with respect to the Executive and/or the Executive’s
rights with respect to the Company set forth in the Equity Plan further
described herein. All severance, compensation payments and bonuses and benefits
described herein are in addition to and not in lieu of any other benefits or
termination conditions to which the Executive may be entitled under the Equity
Plan.

 

(i) Change in Control: If a Change in Control occurs, then any award under the
Equity Plan shall become fully vested. “Change in Control” shall mean the
occurrence of any of the following: (i) The acquisition (other than from the
Company) by any “Person” of fifty (50%) percent or more of the combined voting
power of the Company’s then outstanding voting securities, other than any Person
holding fifty percent or more of such combined voting power on the date hereof,
provided; however, that for purposes of this offer letter, the parties hereby
agree and acknowledge that Oak Hill Capital Partners L.P. and/or its affiliates
as of the date of this offer letter owns at least 50% of the combined voting
power of the Company’s outstanding voting securities; (ii) the individuals who
were members of the Board (the “Incumbent Board”) during the previous twelve
(12) month period, cease for any reason to constitute at least a majority of the
Board and at least a majority of the Board was not nominated for election to the
board of directors with the approval of at least two-thirds of the Incumbent
Board; or (iii) approval by stockholders of the Company of (a) a merger or
consolidation involving the Company in which the stockholders of the Company,
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than sixty percent
(60%) of the combined voting power of the then outstanding voting securities of
the corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the
securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

 

5.             Confidential Information.

 

The Executive acknowledges that the Company and its subsidiaries or affiliated
ventures (“Company Affiliates”) own and have developed and compile, and will in
the future own, develop and compile certain Confidential Information and that
during the course of her rendering services hereunder Confidential Information
will be disclosed to the Executive by the Company Affiliates. The Executive
hereby agrees that, during the Term and for a period of three years thereafter,
he will not use or disclose, furnish or make accessible to anyone, directly or
indirectly, any Confidential Information of Company Affiliates.

 

As used herein, the term “Confidential Information” means any trade secrets,
confidential or proprietary information, or other knowledge, know-how,
information, documents or materials, owned developed or possessed by Company
Affiliate pertaining to its businesses the confidentiality of which such company
takes reasonable measures to protect, including, but not limited to, trade
secrets, techniques, know-

 

5

--------------------------------------------------------------------------------


 

how (including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
developments, test results, reports, specifications, data, formats, marketing
data and business plans and strategies, agreements and other forms of documents,
expansion plans, budgets, projections, and salary, staffing and employment
information. Notwithstanding the foregoing, Confidential Information shall not
in any event include information which (i) was generally known or generally or
generally available to the public prior to disclosure to the Executive, (ii)
becomes generally known or generally available to the public subsequent to its
disclosure to the Executive through no wrongful act of the Executive, (iii) is
or becomes available to the Executive from sources other than the Company
Affiliates which sources are not known to the Executive to be under any duty of
confidentiality with respect thereto, (iv) the Executive is required to disclose
by applicable law or regulation or by order of any court or federal, state or
local regulatory or administrative body (provided that the Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company, at the Company’s sole expense, in seeking a
protective order or other appropriate protection of such information) or (v)
known to the Executive prior to her employment with the Company.

 

6.             Nonsolicitation.

 

(a) The Executive recognizes and acknowledges that the services to be performed
by her hereunder are special, unique and extraordinary and the Executive further
acknowledges and recognizes the highly competitive nature of the business of the
Company. The Executive understands that (i) the provisions of this Section 6 do
not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to the Executive, and (v) the consideration provided hereunder
is sufficient to compensate the Executive for the restrictions contained in such
provisions. Accordingly, the Executive agrees that during the Employment Term
and for a period of twelve (12) months following termination of employment (the
“Restrictive Period”), the Executive will not (i) directly or indirectly solicit
or encourage any employee of the Company to leave the employment of the Company,
or (ii) directly hire any such employee who bas left the employment of the
Company (other than as a result of the termination of such employment by the
Company) within three (3) months after the termination of such employee’s
employment with the Company, and (ii) directly or indirectly, solicit or
encourage to cease to work with the Company any consultant then under contract
with the Company.

 

(b) It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in the Agreement
is an unenforceable restriction against the Executive, the provisions of the
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in the Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

7.             Specific Performance.

 

(a) The Executive acknowledges that the services to be rendered by her hereunder
are of a special, unique, extraordinary and personal character and that the
Company would sustain irreparable harm in the event of a violation by the
Executive of Section 5 or 6 of this Agreement. Therefore, in addition to any
other remedies available, the Company shall be entitled to specific enforcement
and/or injunction from any court of competent jurisdiction restraining the
Executive from committing or continuing any such violation of this

 

6

--------------------------------------------------------------------------------


 

Agreement without proving actual damages or posting a bond or other security.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages.

 

(b) If any of the restrictions on activities of the Executive contained in
Section 6 hereof shall for any reason be held by a court of competent
jurisdiction to be excessively broad, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the maximum extent
comparable with the applicable law as it shall then appear; it being understood
that by the execution of this Agreement the parties hereto regard such
restrictions as reasonable and compatible with their respective rights.

 

8. Withholding. The parties agree that all payments to be made to the Executive
by the Company pursuant to the Agreement shall be subject to all applicable
withholding obligations of the Company.

 

9. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered personally, four (4) days
after being mailed if sent by registered or certified mail, postage pre-paid, or
by one (I) day after delivery if sent by air courier (for next-day delivery)
with evidence or receipt thereof or by facsimile with receipt confirmed by the
addressee. Such notices shall be addressed respectively:

 

If to the Executive, to:

 

Helen E. Wallace

12033 Louise Avenue

Granada Hills, CA 91344

 

If to the Company, to:

 

American Skiing Company

136 Heber Ave, #303

Park City, Utah 84060

Attn: General Counsel

 

or to any other address of which such party may have given notice to the other
parties in the manner specified above.

 

10.           Miscellaneous.

 

(a) This Agreement is a personal contract calling for the provisions of unique
services by the Executive, and the Executive’s rights and obligations hereunder
may not be sold, transferred, assigned, pledged or hypothecated by the
Executive. The rights and obligations of the Company hereunder will be binding
upon and run in favor of their respective successors and assigns.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Utah, without regard to conflict of laws
principles.

 

(c) Any controversy arising out of or relating to this Agreement or any breach
hereof shall be settled by arbitration in Salt Lake City, Utah by a single
neutral arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon any award rendered may be
entered in any court having jurisdiction thereof, except in the event of a
controversy relating to any alleged violation by the

 

7

--------------------------------------------------------------------------------


 

Executive of Section 6 or 7 hereof, in which case the Company shall be entitled
to seek injunction relief from a court of competent jurisdiction without the
requirement to seek arbitration.

 

(d) The headings of the various sections of this Agreement are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.

 

(e) The provisions of this Agreement which by their terms call for performance
subsequent to the expiration or termination of the Term shall survive such
expiration or termination.

 

(f) This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof (other than the Equity Plan, as further
described herein) and supersedes all other prior agreements and undertakings,
both written and oral, among the parties with respect to the subject matter
hereof, all of which shall be terminated on the Commencement Date. In addition,
that parties hereto hereby waive all rights such party may have under all other
prior agreements and hereto hereby waive all rights such party may have under
all other prior agreements and undertakings, both written and oral, among the
parties hereto, or among the Executive, with respect to the subject matter
hereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

/s/ Helen E. Wallace

 

 

Helen E. Wallace

 

 

 

 

 

AMERICAN SKIING COMPANY

 

 

 

/s/ B.J. Fair

 

 

By: B.J. Fair, Chief Executive Officer

 

9

--------------------------------------------------------------------------------